Citation Nr: 9930390	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the representative in the October 1999 written 
argument addressed the issue of entitlement to service 
connection for a bilateral leg disorder, the veteran in a 
March 1997 statement indicated that he was withdrawing his 
claim of entitlement to service connection for a bilateral 
leg disorder.  Therefore, the issue is as stated on the title 
page.  Furthermore, in June 1999, it was noted that the 
veteran would not be able to report for a Travel Board 
hearing scheduled in July 1999 and, in an August 1999 
statement, the veteran indicated that he was withdrawing his 
request for a hearing before a member of the Board.  Thus, no 
further development with regard to a hearing is necessary.


FINDING OF FACT

There is no competent evidence linking the veteran's 
bilateral shoulder disability (arthritis), first shown 
decades after service, to any incident of service.  


CONCLUSION OF LAW

The claim for service connection for a bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's service medical records are not available.  In 
July 1997, the service department indicated that it did not 
have any medical records and that the veteran had fire 
related service.  He filed his initial claim for VA 
disability benefits in 1996, indicating that he had been 
treated for musculoskeletal problems, including the 
shoulders, since July 1996.  

The veteran's Enlisted Record and Report of Discharge form 
reflects that his military occupational specialty was wrecker 
crewman and that he served in the European African Middle 
Eastern Theater of Operations, arriving there in March 1943 
and departing in May 1945.  He served with an ordnance 
company and was awarded a campaign medal, the Soldiers Medal 
and a Good Conduct Medal.  

The veteran has submitted photocopies of pictures of a 
military marching band, a soldier, a military vehicle, and a 
group of soldiers.  According to a November 1996 Report of 
Contact, a Veterans Benefits Counselor at the RO spoke with 
the veteran, who stated that he had been in combat and had 
saved his captain who had been floating unconscious in a 
river.  The veteran pointed to his right shoulder and legs 
but did not specifically mention an injury.  He stated that 
he did not know of "it" until five years after service, and 
indicated that the picture of the soldier was of himself.  

VA medical records reveal that in July 1996 the veteran 
reported that he had had left shoulder pain for the past two 
months.  He reported that he had a history of an "old war 
injury," but that he had not had any pain until recently.  
He indicated that he was unable to abduct both arms for the 
past five years.  He stated that a tendon popped on the right 
side from being a butcher for many years.  The veteran also 
reported that his primary care physician indicated that his 
shoulder disorder was the result of old age.  Physical 
examination revealed that there was a marked decrease in 
abduction, flexion, and extension of both shoulders.  X-rays 
revealed that, in the left shoulder, there was severe 
degenerative joint disease with no supraspinatus tendon.  In 
the right shoulder, there was severe degenerative joint 
disease with a probable ununited fracture of the humerus.  
The assessment was (1) left shoulder pain secondary to severe 
degenerative joint disease and a probable rotator cuff tear, 
and (2) degenerative joint disease in the right shoulder.  

The veteran was afforded a VA examination in January 1997.  
He reported that he used to work as a butcher.  With regard 
to his military service, he indicated that he injured his 
shoulders when he rescued someone.  The veteran did not 
report any additional details other than the fact that he 
went back to his normal duties after the rescue.  The 
physical examination revealed that there was no external 
deformity.  However, the veteran could only elevate and 
abduct the right shoulder to 30 degrees.  As to the left 
shoulder, he was able to elevate and abduct to 45 degrees.  
The veteran complained of pain on motion.  The diagnosis was 
degenerative joint disease of both shoulders.  It was noted 
that there was a previous fracture and that there was a 
severe limitation of motion.

VA medical records reveal that in January 1997 the veteran 
reported that he had had left shoulder pain for many years.  
It was noted that he was a poor historian.  The diagnosis was 
degenerative joint disease of the left shoulder.  In March 
1997, a physical examination revealed a full range of motion 
in both shoulders.  The diagnosis was shoulder pain.  In May 
1997, it was noted that the X-rays of the left shoulder 
revealed severe degenerative joint disease that was likely 
the result of a supraspinatus tear.  The veteran complained 
in July 1997 of left shoulder pain for the past nine to 
twelve months.  It was noted that there was no traumatic 
injury and that, because his cognition was extremely 
disorganized, he was unable to focus enough to give an 
adequate history.  The diagnoses were left shoulder adhesive 
capsulation and severe degenerative joint disease.  

At a November 1997 hearing held at the RO before a hearing 
officer, the veteran testified that during service, while 
driving a wrecker, he saw a captain "jumping, jumping, 
jumping," so he left the wrecker and rescued the captain 
from drowning.  He intimated that he injured his shoulder 
rescuing the captain but stated that he did not receive 
treatment for shoulder problems until a few years after 
service.  The veteran suggested that, based on a conversation 
with a doctor, his current disorder was related to an old 
injury.  Transcript.

In 1997 the veteran submitted two photographs: one apparently 
is of a man sitting in a military vehicle and the other is of 
two soldiers standing in front of a military vehicle.

VA medical records reveal that in May 1998 the veteran 
reported that he had pain in both upper arms for many years.  
The diagnoses were bony spurs and bilateral shoulder pain.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that  claim.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if arthritis 
is manifested to a compensable degree within one year 
following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in 


or aggravated by active service.  This presumption is 
rebuttable by clear and convincing evidence to the contrary.  
Id. at 393; Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 
20, 1999).  However, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  
Wade v. West, 11 Vet. App. 302 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A layperson's 
account of what a physician said is also not competent 
medical evidence for purposes of Grottveit.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

Analysis

The veteran's service medical records are unavailable, but he 
has not claimed to have been treated for should problems 
during service.  In fact, in his claims form, filed 50 years 
after service, the only treatment he reported was in 1996.  
However during his hearing he indicated that he had been 
treated a few years after service.  He also has indicated 
that that he did not know he had injured his shoulders until 
a few years after service.  In any event, there is no 
competent evidence that the veteran had a chronic shoulder 
disorder, including arthritis, until many years after 
service.  Although he is competent to report that he injured 
his shoulders during service and to describe his symptoms, 
his testimony is not competent evidence of a medical 
diagnosis or that current shoulder problems are related to 
any inservice injury.  See Savage, 10 Vet. App. at 495; 
Espiritu, 2 Vet. App. at 494-95.

Although the veteran reported that he had had pain in his 
upper arms for many years, there is no competent evidence 
that the current bilateral shoulder disorder is  related to 
active service.  See Savage, 10 Vet. App. at 498.  According 
to the evidence of record, a bilateral shoulder disorder was 
not diagnosed until July 1996, many years after service.  
Although it was noted on the January 1997 VA examination that 
there was a history of a fracture, the examiner did not 
indicate that the fracture resulted from an injury in active 
service.  The Board notes that during treatment in July 1996 
the veteran was noted to have an old war injury.  However, 
that notation was merely a history given by the veteran, and 
the examining physician did not relate the current bilateral 
shoulder disorder to that injury.  Thus, that notation is not 
competent medical evidence for purposes of well grounding 
this claim.  See LeShore, 8 Vet. App. at 409.  In addition, 
the Board has reviewed the veteran's testimony in which it 
appears that he was claiming that, based on a conversation 
with a doctor, his current disorder was related to an old 
injury.  However, his testimony about what a physician 
purportedly said is also not competent medical evidence.  
Robinette, 8 Vet. App. at 77.

The representative argues that 38 U.S.C.A. § 1154(b) (West 
1991) is applicable.  Even assuming that it applies, there 
still is no competent evidence or opinion that the currently 
diagnosed bilateral shoulder disorder is related to any in-
service rescue/shoulder injury during combat.  See Wade, 11 
Vet. App. at 306.

In summary, there is no competent evidence or opinion that 
the veteran had arthritis of the shoulders until many years 
after service or that the bilateral shoulder disorder is 
otherwise related to active service.  See Caluza, 7 Vet. App. 
at 506.  Accordingly, this claim is not well grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  The RO attempted to obtain the veteran's service 
medical records, and the veteran reported that he was not 
treated for a shoulder disorder during active service.  He 
has not identified any doctor by whom he may have been 
treated for shoulder problems in proximity to service or who 
could provide evidence or opinion that would otherwise make 
the claim well grounded. .

Furthermore, VA cannot assist a claimant under 38 U.S.C.A. 
§ 5107(a) in the absence of a well-grounded claim.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).


ORDER

Service connection for a bilateral shoulder disorder is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

